DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the 112(f) interpretation was erroneously indicated as not applicable. The examiner has corrected that a 112(f) interpretation does apply to acquisition unit and storage unit. The 112(f) interpretation no longer applies to a power supply unit.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit” and “storage unit” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
acquisition unit – Page 11, last paragraph, wherein there is a communication module controller that obtains the failure information
storage unit – Page 11, wherein the storage unit of claim 6 is part of the LPWA communication module. Page 12 states that the activation condition storage unit, corresponding to claim 2 is supplied with power and therefore structure 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2014/0293316) in view of Tsuzuki (US 20170038923) further in view of Taniguchi (US 2004/0181712).

Regarding Claim 1, Takahashi does teach an information processing apparatus (Paragraph 2) comprising:
a power supply unit that supplies power to the acquisition unit when a main power supply is not on (Paragraphs 35 and Paragraph 63, wherein CPU 311 maintains power to be able to receive outside information from remote devices); and
a controller that exerts control in such a manner that, when the acquisition unit acquires the failure information from the management apparatus in the state in which the main power supply is not on, only a subset of functions of the apparatus are activated by supplying power from the power supply unit, and a process for limiting use of a function related to a failure is performed (Paragraph 64, 91, and 92, wherein when returning from sleep mode it is determined if there is any function restricted mode set, which corresponds to an error with the function. If there is a restriction set, then that function is not powered accordingly and not usable).
Takahashi does not teach a power supply unit that supplies power to the acquisition unit when a main power supply receiving commercial power from an outside of the information processing apparatus is not on, the power supply unit being a battery;
an acquisition unit that acquires failure information for the information processing apparatus via a wireless communication line from a management apparatus holding the failure information.
Tsuzuki does teach a power supply unit that supplies power to the acquisition unit when a main power supply receiving commercial power from an outside of the information processing apparatus is not on, the power supply unit being a battery (Paragraph 42, wherein there is a battery that operates in a power save mode and a main power supply. The power can only be supplied to the wireless units to allow for retrieval and transmission of information while the main power is not supplied.). 
Takahashi and Tsuzuki are combinable because they both deal with power saving in an MFP.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Takahashi with the teachings of Tsuzuki for the purpose of allowing power to be supplied to the BLE to allow for the BLE to operate by itself.
Takahashi in view of Tsuzuki does not teach an acquisition unit that acquires failure information for the information processing apparatus via a wireless communication line from a management apparatus holding the failure information.
Taniguichi does teach an acquisition unit that acquires failure information for the information processing apparatus via a wireless communication line from a management apparatus holding the failure information (Paragraphs 176 and 210, wherein the failure information of a device can be sent from a server to the device itself. All connections can be either wired or wireless, paragraph 226).
Takahashi contained a device which differed from the claimed process by the substitution of the step of acquiring the failure information from internal sources. Taniguichi teaches the substituted step of obtaining failure information from an external source and their functions were known in the art to enable a manufacturer to provide potential error information to a device before a problem occurs. Takahashi’s step of obtaining the failure information could have been substituted with obtaining the failure information from the server and the results would have been predictable in that the failure information from the server would help establish the function limited information to determine how to power the devices to avoid any potential errors and failures of the device as a whole.
Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the application.

Regarding Claim 2, Takahashi further teaches wherein the apparatus includes a storage unit that stores activation conditions indicating settings describing how a plurality of functions are to be individually activated when the main power supply is turned on (Paragraphs 57, 64, 91, and 92, wherein the function restriction information is stored which indicates if a function is to be turned on) and
wherein the controller exerts control in such a manner that, when the acquisition unit acquires the failure information from the management apparatus in the state in which the main power supply is not on, only a function for changing an activation condition stored in the storage unit is operated by supplying power from the power supply unit, and the process for limiting use of the function related to the failure is thus performed (Paragraphs 57, 64, 91, and 92, wherein the function restriction information is stored which indicates if a function is to be turned on).

Regarding Claim 3, Takahashi further teaches wherein, in the apparatus, even when the activation condition stored in the storage unit is changed to such an activation condition that, even when the main power supply is turned on, a unit having the function related to the failure is not supplied with power supply, and use of the function related to the failure is thus limited (Paragraphs 57, 64, 91, and 92, wherein the function restriction information is stored which indicates if a function is to be turned on. This limits the use of the function).

Regarding Claim 4, Takahashi further teaches wherein, in the apparatus, when the function related to the failure has a plurality of operation states, an operation state of the function related to the failure is changed to such an operation state that no problem will occur, and use of the function related to the failure is thus limited (Paragraphs 54-56, wherein the error can be fixed and thus the function restriction will be removed. The function has an operation and non-operation state).

Regarding Claim 5, Takahashi further teaches wherein, in the apparatus, when the function related to the failure has a plurality of operation states of different security levels, an operation state of the function related to the failure is changed to an operation state of a high security level, and the change to the operation state in which no problem will occur is thus performed (Paragraphs 54-56, 64, 91, and 92, wherein the function is restricted when there is potential for an error to occur to the parts that help operate the function. It is noted that a security level is not defined in a manner to be other than a quality issue with the device according to applicant’s disclosure. Therefore, determining that an error will occur would cause a quality problem in the device).

Regarding Claim 6, Takahashi teaches an information processing apparatus (Paragraph 2) comprising:
a storage unit that stores the failure information acquired from the management apparatus by the acquisition unit (Paragraphs 57, 64, 91, and 92, wherein the function restriction information is stored which indicates if a function is to be turned on);
a power supply unit that supplies power to the acquisition unit when a main power supply is not on (Paragraphs 35 and Paragraph 63, wherein CPU 311 maintains power to be able to receive outside information from remote devices); and
a controller that exerts control in such a manner that, when the acquisition unit acquires the failure information from the management apparatus in the state in which the main power supply is not on, the storage unit stores the acquired failure information, and, when the main power supply is turned back on and the apparatus starts up, the apparatus is notified of the failure information stored in the storage unit, and a process for limiting use of a function related to a failure is performed (Paragraph 64, 91, and 92, wherein when returning from sleep mode it is determined if there is any function restricted mode set, which corresponds to an error with the function. If there is a restriction set, then that function is not powered accordingly and not usable).
Takahashi does not teach a power supply unit that supplies power to the acquisition unit when a main power supply receiving commercial power from an outside of the information processing apparatus is not on, the power supply being a battery;
an acquisition unit that acquires failure information for the information processing apparatus via a wireless communication line from a management apparatus holding the failure information.
Tsuzuki does teach a power supply unit that supplies power to the acquisition unit when a main power supply receiving commercial power from an outside of the information processing apparatus is not on, the power supply being a battery (Paragraph 42, wherein there is a battery that operates in a power save mode and a main power supply. The power can only be supplied to the wireless units to allow for retrieval and transmission of information while the main power is not supplied.). 
Takahashi and Tsuzuki are combinable because they both deal with power saving in an MFP.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Takahashi with the teachings of Tsuzuki for the purpose of allowing power to be supplied to the BLE to allow for the BLE to operate by itself.
Takahashi in view of Tsuzuki does not teach an acquisition unit that acquires failure information for the information processing apparatus via a wireless communication line from a management apparatus holding the failure information.
Taniguichi does teach an acquisition unit that acquires failure information for the information processing apparatus via a wireless communication line from a management apparatus holding the failure information (Paragraphs 176 and 210, wherein the failure information of a device can be sent from a server to the device itself. All connections can be either wired or wireless, paragraph 226).
Takahashi contained a device which differed from the claimed process by the substitution of the step of acquiring the failure information from internal sources. Taniguichi teaches the substituted step of obtaining failure information from an external source and their functions were known in the art to enable a manufacturer to provide potential error information to a device before a problem occurs. Takahashi’s step of obtaining the failure information could have been substituted with obtaining the failure information from the server and the results would have been predictable in that the failure information from the server would help establish the function limited information to determine how to power the devices to avoid any potential errors and failures of the device as a whole.
Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the application.

Regarding Claim 7, Takahashi teaches an information processing apparatus (Paragraph 2) comprising:
a controller that exerts control in such a manner that, when a main power supply is turned back on, the management apparatus is checked for whether or not the failure information for the information processing apparatus is present, and, when the acquisition unit acquires the failure information for the information processing apparatus from the management apparatus, a process for limiting use of a function related to a failure is performed (Paragraph 64, 91, and 92, wherein when returning from sleep mode it is determined if there is any function restricted mode set, which corresponds to an error with the function. If there is a restriction set, then that function is not powered accordingly and not usable).
Takahashi does not teach a power supply unit separate from the main power supply;
an acquisition unit that acquires failure information for the information processing apparatus via a wireless communication line from a management apparatus holding the failure information.
Tsuzuki does teach a power supply unit separate from the main power supply (Paragraph 42, wherein there is a battery that operates in a power save mode and a main power supply. The power can only be supplied to the wireless units to allow for retrieval and transmission of information while the main power is not supplied.). 
Takahashi and Tsuzuki are combinable because they both deal with power saving in an MFP.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Takahashi with the teachings of Tsuzuki for the purpose of allowing power to be supplied to the BLE to allow for the BLE to operate by itself.
Takahashi in view of Tsuzuki does not teach an acquisition unit that acquires failure information for the information processing apparatus via a wireless communication line from a management apparatus holding the failure information.
Taniguichi does teach an acquisition unit that acquires failure information for the information processing apparatus via a wireless communication line from a management apparatus holding the failure information (Paragraphs 176 and 210, wherein the failure information of a device can be sent from a server to the device itself. All connections can be either wired or wireless, paragraph 226).
Takahashi contained a device which differed from the claimed process by the substitution of the step of acquiring the failure information from internal sources. Taniguichi teaches the substituted step of obtaining failure information from an external source and their functions were known in the art to enable a manufacturer to provide potential error information to a device before a problem occurs. Takahashi’s step of obtaining the failure information could have been substituted with obtaining the failure information from the server and the results would have been predictable in that the failure information from the server would help establish the function limited information to determine how to power the devices to avoid any potential errors and failures of the device as a whole.
Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the application.

Regarding Claim 8, Takahashi further teaches wherein the controller is further configured to, when the acquisition unit acquires the failure information in the state when the main power supply is not on: 
receive, from an activation storage unit within the apparatus, activation conditions instructing which functions are to be restricted according to upon the acquired failure information (Paragraph 64, 91, and 92, wherein when returning from sleep mode it is determined if there is any function restricted mode set, which corresponds to an error with the function. If there is a restriction set, then that function is not powered accordingly and not usable); and 
prohibit power to units capable of performing the functions according to the activation conditions, but allowing use of other units (Paragraph 64, 91, and 92, wherein when returning from sleep mode it is determined if there is any function restricted mode set, which corresponds to an error with the function. If there is a restriction set, then that function is not powered accordingly and not usable).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699